Exhibit 10.2 8/7/17 For use for any participant under the Severance Protection Plan Cabot Corporation 2017 Long-Term Incentive Plan Time-Based Restricted Stock Unit Award Certificate Employee Name This Certificate evidences the grant to you by Cabot Corporation (the “Company”), subject to the terms provided herein and in the 2017 Long-Term Incentive Plan (as amended from time to time, the “2017 Plan”), of the number of time-based Restricted Stock Units set forth in the table below (such units referred to as the “TSUs” or your “Award”). The principal terms of your Award are described below. Except as otherwise expressly provided, all capitalized terms used that are not defined herein shall have the same meaning as in the 2017 Plan. TSUs [# TSUs] Date of Grant [Date] General terms of your Award. The TSUs give you the conditional right to receive, without payment, subject to the vesting and other conditions set forth in this Certificate and in the 2017 Plan, (i) shares of Stock equal in number to the number of TSUs set forth in the table above (the “Shares”), and (ii) dividend equivalents, payable in cash, when and if dividends are declared and paid on outstanding shares of Stock, and equal in value to the dividends that would have been paid in respect of the Shares had such Shares been issued to you on the date of grant. Dividend equivalents will only be paid to you with respect to Shares underlying TSUs that have not vested as of the applicable Stock dividend record date. Any dividend equivalents payable to you will be paid through the Company’s payroll system on or as soon as administratively possible after the applicable Stock dividend payment date (but in no event more than sixty (60) days thereafter), subject to your continued Employment through the date that such dividend equivalents are paid. For purposes of this Certificate, “Employment” means only your employment relationship with the Company and its Affiliates and shall not include any other service relationship with the Company and its Affiliates. Vesting of your Award.Except as otherwise provided in the Plan or in this Certificate, your Award shall vest on the third anniversary of the date of grant, unless it is earlier forfeited as provided below, subject to your continued Employment on the vesting date. Additional vesting provisions and the conditions under which your Award may be forfeited are explained below.
